        Case: 3:19-cr-00090-wmc Document #: 35 Filed: 10/15/19 Page 1 of 1

                            U.S. Department of Justice
                                                                                        Telephone 608/264-5158
                            Scott C. Blader                                                  TTY 608/264-5006

                            United States Attorney                       Administrative Facsimile 608/264-5183
                                                                          Civil Division Facsimile 608/264-5724
                            Western District of Wisconsin             Criminal Division Facsimile 608/264-5054

 Address:
 222 W. Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                        October 15, 2019

Honorable Stephen L. Crocker
United States Magistrate Judge
120 North Henry Street
Madison, WI 53703

        Re:      United States v. Frederick G. Kriemelmeyer
                 Case No.: 19-cr-90-wmc

Dear Judge Crocker:

       This case is currently set for a preliminary pretrial conference on November 15,
2019. I am respectfully requesting a one-week continuance to November 22, 2019, for
this hearing. I have spoken to defense counsel, Joe Bugni, and he does not oppose this
request.

        Thank you for your consideration in this matter.

                                                 Very truly yours,

                                                 SCOTT C. BLADER
                                                 United States Attorney

                                                 By:          /s/

                                                 ELIZABETH ALTMAN
                                                 Assistant United States Attorney
